Citation Nr: 1401371	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  08-34 039	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESSES AT HEARING ON APPEAL

The Veteran, G.L., and K.E.


ATTORNEY FOR THE BOARD

G. Slovick, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1969 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The Veteran testified before a Veterans Law Judge (VLJ) at a travel Board hearing in April 2010.  That Veterans Law Judge is no longer at the Board; however, as the Veteran has withdrawn his appeal, the issue of a new hearing is rendered moot.  

The issues of entitlement to an increased rating for posttraumatic stress disorder (PTSD) and entitlement to a total disability rating based on individual unemployability (TDIU) were remanded by the Board in June 2010.  

In a March 2013 rating decision, the Veteran's PTSD disability rating was increased to 70 percent and entitlement to a TDIU was granted.  The Veteran had limited his appeal for an increased rating for PTSD to "50 percent or higher."  See December 2008 Notice of Disagreement.  Thus, the benefits sought have been granted in full and those issues are no longer before the Board.  A.B. v. Brown, 6 Vet. App. 35, 39 (1993).


FINDING OF FACT

In December 2013, prior to the promulgation of a decision, the Board received a notification from the Veteran's representative that the Veteran wished to withdraw his appeal for service connection for left ear hearing loss.






CONCLUSION OF LAW

The criteria for withdrawal of an appeal for service connection for left ear hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

In December 2013, the Veteran, through his representative, sent the Board correspondence withdrawing his claim for service connection for left ear hearing loss.  

A substantive appeal may be withdrawn on the record at a hearing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204(b). 

As the Veteran has withdrawn the aforementioned claim in accordance with 38 C.F.R. § 20.204, the Board no longer has appellate jurisdiction over it and can take no further action on this matter.


ORDER

The appeal of the issue of entitlement to service connection for left ear hearing loss is dismissed.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


